Citation Nr: 0527655	
Decision Date: 10/13/05    Archive Date: 10/25/05	

DOCKET NO.  04-34 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an initial increased rating for bilateral 
hearing loss, currently evaluated at 10 percent.
 
2.  Entitlement to an initial increased rating for post-
traumatic stress disorder, currently evaluated at 30 percent.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1949 to 
April 1950 and from October 1950 to May 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, in which the RO granted service 
connection for bilateral hearing loss with a 10 percent 
disability evaluation and granted service connection for 
post-traumatic stress disorder and assigned a disability 
rating of 30 percent.  The veteran expressed disagreement 
with the assigned ratings and appealed the decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran manifests level IV hearing in his right ear 
and level III hearing in his left ear.  

3.  The veteran's post-traumatic stress disorder is 
manifested by mood disturbances such as depression, anxiety, 
and irritability; sleep disturbances; and difficulty with 
social interaction, resulting in no more than moderate social 
and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1 - 4.14, 4.85, 4.86, Diagnostic Code 6100 
(2004).  

2.  The criteria for an initial disability rating in excess 
of 30 percent for post-traumatic stress disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.125 - 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has been assigned a 10 percent disability rating 
for bilateral hearing loss and a 30 percent disability rating 
for post-traumatic stress disorder ("PTSD").  He contends 
that his disabilities are more disabling than currently 
evaluated and has appealed for increased ratings.  The Board 
has thoroughly reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
veteran's service medical records; VA Medical Center 
("VAMC") records dated from January 2003 to March 2003 and 
from July 2003 to September 2003; statements from the 
veteran; statements from friends on behalf of the veteran; 
and VA examinations dated in June 2003 and July 2003 
concerning both disabilities.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran.  See Gonzales v. 
West, 218 F.3rd 1378, 1380-81 (Fed. Cir. 2000) (The Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  Rather, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on each claim.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (The law requires only that the Board address 
reasons for rejecting evidence favorable to the claimant).  

A.  Increased Rating for Bilateral Hearing Loss

In an August 2003 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 10 
percent evaluation effective February 19, 2002.  The veteran 
asserted error in his Notice of Disagreement and Substantive 
Appeal VA Form 9, in which he stated that his hearing loss is 
much worse than contemplated by the VA examiner and that it 
interferes with his comprehension of what people say.   

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2004).  

After careful consideration of the evidence, any reasonable 
doubt remaining will be resolved in favor of the veteran. 38 
C.F.R. § 4.3.  While the veteran's entire history is reviewed 
when making a disability determination, 38 C.F.R. § 4.1, 
where service connection has already been established and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that the veteran is appealing the initial 
assignment of a disability rating.  As such, the severity of 
the disability is considered during the entire period from 
the initial assignment of the evaluation to the present time. 
Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by a controlled speech discrimination test (Maryland 
CNC) and the average hearing threshold, as measured by 
puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 Hertz.  The rating schedule establishes 11 
auditory acuity Levels, designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  An examination for hearing impairment for 
VA purposes must be conducted by a State-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and puretone audiometric test.  Examinations 
will be conducted without the use of hearing aids.  38 C.F.R. 
§ 4.85 (a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment, based upon 
a combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85 (b).   The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four. See 38 C.F.R. § 4.85.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment.  38 C.F.R. § 4.85 (d).  Table VII (Percentage 
Evaluations for Hearing Impairment, also referred to as 
Diagnostic Code 6100) is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row 
represents the ear having the poorer hearing and the vertical 
column represents the ear having the better hearing.  The 
percentage evaluation is located at the point where the rows 
and column intersect.   38 C.F.R. § 4.85 (e).   

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately. See 38 
C.F.R. § 4.86 (a).  The provisions of 38 C.F.R. § 4.86 (b) 
further provide that, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher Roman 
numeral. See 38 C.F.R. § 4.86(b).  Each ear will be evaluated 
separately.  

In this case, the medical evidence of record does not support 
an increased evaluation for the veteran's bilateral hearing 
loss.  Specifically, the veteran was afforded a VA 
audiological examination in July 2003.  The audiogram 
revealed the veteran's audiometric puretone averages of 60 
decibels [45 + 50 + 60 + 85 = 240/4 = 60] for the right ear 
and 61.25 decibels [55 + 50 + 60 + 80 =245/4 = 61.25] for the 
left ear, and speech recognition scores on the Maryland CNC 
of 80 percent for the right ear and 84 percent for the left 
ear.  

Utilizing the mechanical application of the rating schedule 
in accordance with Table VI of the Schedule for Rating 
Disabilities, percentages of discrimination ranging from 
58 to 65 decibels with speech discrimination scores from 76 
to 82 result in a numeric designation of IV for hearing 
impairment.  See 38 C.F.R. § 4.85, Table VI.  Additionally, 
percentages of discrimination ranging from 58 to 65 decibels 
with a speech discrimination score ranging from 84 to 90 
result in a numeric designation of III for hearing 
impairment.  As such, the veteran's right ear is calculated 
to fall within a numeric designation of IV, and his left ear 
falls within a numeric designation of III for purposes of 
determining a percentage evaluation for hearing impairment 
under Diagnostic Code 6100 (Table VII).  This ultimately 
results in a 10 percent evaluation assigned for the veteran's 
hearing loss.  

In making this determination, the Board has considered the 
veteran's assertions that his hearing loss warrants an 
increased evaluation.  The Board has no reason to doubt the 
veteran's statements.  It is clear from the evidence of 
record that he experiences hearing loss; however, the 
objective medical evidence has not shown that his service-
connected hearing loss has increased to a level greater than 
that encompassed by a 10 percent rating pursuant to the 
provisions of 38 C.F.R. § 4.85.  

The Board has also considered the application of 38 C.F.R. § 
4.86 [exceptional patterns of hearing impairment].  However, 
the veteran's hearing loss does not meet the criteria under 
that section.  The veteran's contentions cannot establish 
entitlement to an increased disability rating for defective 
hearing because disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule.  
See Lendenmann, supra, 3 Vet. App. at 349.  Here, a 
mechanical application of the schedule establishes a 10 
percent evaluation under Diagnostic Code 6100.  The Board 
thus finds that the veteran's bilateral hearing loss was 
properly assigned a 10 percent rating under Diagnostic Code 
6100, and concludes that the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 10 
percent for bilateral hearing loss.  

B.  Increased Rating for PTSD

The August 2003 rating decision granted service connection 
for post-traumatic stress disorder with a disability 
evaluation of 30 percent.  In terms of evidence, the claims 
file contains, among other things: the veteran's service 
medical and personnel records; a June 2003 VA examination; 
outpatient treatment reports from a VAMC dated from January 
2003 to April 2003 and from July 2003 to September 2003; and 
two statements from the veteran's friend and girlfriend dated 
in April 2003.  

As set forth above, disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the schedule for rating disabilities.  The veteran's PTSD 
has been evaluated under the general rating formula for 
mental disorders, specifically Diagnostic Code 9411.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.  

Under Diagnostic Code 9411, a 30 percent disability rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  The next highest rating of 50 percent requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including 
(if applicable) those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)). See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Within the DSM-IV, Global 
Assessment Functioning (GAF) scores are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score 
is highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders. See 
Massey v. Brown, 7 Vet. App. 204, 207 (1994).  GAF scores 
ranging from  51 to 60 reflect moderate symptoms (e.g., flat 
affect, circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational or school 
functioning (e.g., friends, conflicts with peers or co-
workers).

The issue before the Board is whether the veteran is entitled 
to a disability rating in excess of 30 percent.  The veteran 
asserted in September 2004 that he is entitled to a higher 
disability evaluation on the basis that he has been unable to 
work for several years, has had gross periods of irritability 
and thoughts of doing violent things.  He asserted that he 
shakes most of the time with nervous and anxiety conditions 
and this condition was the main cause of his divorce 10 to 12 
years ago.  He reported that he has isolated himself, 
experiences periods of extreme sadness and depression, and 
that he cannot stand to be in crowds.  He stated that he has 
no social relationships whatsoever as he would rather be 
alone, that his speech is stereotyped and he has a very short 
temper.  He claimed that, at times, he wanted to hurt someone 
and that he has contemplated suicide.  He also stated that 
his long-term memory is very good, but his short-term memory 
is poor.  

In support of his request, the record on appeal contains 
separate statements from the veteran's friend and his 
girlfriend of nine years.  Both letters reported that the 
veteran is a very nervous, fidgety, jumpy man.  He has had 
nightmares, night sweats and sleeplessness due to the war, is 
unable to watch certain television shows, nor does he have 
any involvement with Fourth of July celebrations.  The 
veteran is prone to stay at home and very rarely attends any 
social functions.  It appeared to the veteran's friend that 
the veteran's anger and sadness are controlling his life, and 
that his stress has intensified since the beginning of the 
war with Iraq.  

As set forth above, a 50 percent disability rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing 
effective work and social relationships.

In this case, there is no competent evidence supporting a 
rating increase for the veteran's PTSD.  In this regard, the 
Board notes that the veteran's June 2003 mental status 
examination revealed that the veteran was alert, oriented and 
cooperative.  He appeared somewhat anxious and his affect was 
somewhat constricted, not flattened.  There was no evidence 
of impaired judgment or impaired abstract thinking, as 
illustrated by the examiner reporting that the veteran's 
thoughts were clear and goal-oriented.  There was no evidence 
of delusions or hallucinations; nor was there evidence of 
difficulty in understanding complex commands.  Rather, the 
examiner noted that the veteran's cognitive abilities were 
grossly intact.  The examiner also noted that there was no 
suicidal ideation, as did a VAMC examiner in March 2003.    

While the veteran described increasing difficulty with 
concentration, focus and memory during his June 2003 
examination, there is no evidence in the record indicating 
that this caused impairment of short-and long-term memory.  
In fact, the March 2003 VA examination report indicated that 
the veteran's memory was fair.  

While the veteran has reported he experienced anger and 
irritability that caused him some difficulty in the 
workplace, he worked as a life insurance agent and stated in 
June 2003 that he got along pretty well with people.  He also 
reported to the March 2003 VAMC examiner that he retired from 
insurance sales at the age of 60 after working 38 years; and 
described the first 15-20 years of his work as an insurance 
agent very positively.  He apparently retired in the early 
1990s.  Contrary to his statement in his appeal that he had 
been unable to work, he has never alleged that he left his 
job because of psychiatric symptomatology - he stated he 
retired.  He has also never alleged he has attempted to seek 
any type of employment since he retired or that he had any 
interest in doing so.

Other than the veteran's September 2004 VA 9 form statement, 
there is no evidence suggesting that the veteran has 
circumstantial, circumlocutory, or stereotyped speech or has 
panic attacks.  In March 2003, it was noted that his speech 
was shaky, which the veteran attributed to nervousness.  
Nervous or shaky speech is not circumstantial (essentially 
speech that does not relate to the topic at hand), 
circumlocutory (essentially speech that is indirect or 
evasive), or stereotyped (essentially speech that is 
oversimplified or repetitive).

The veteran's GAF scores also support the continuation of a 
30 percent evaluation.  Specifically, the veteran was 
assigned a GAF score of 55 in March 2003, a GAF score of 58 
in June 2003, a GAF score of 55 in July 2003, and a GAF score 
of 60 in September 2003, all of which indicate moderate 
symptoms or moderate difficulty in social or occupational 
functioning.  The conclusion that the veteran's symptoms are 
of a moderate level is confirmed by the VAMC treatment 
records, which note in September 2003 that the veteran had no 
acute concerns and did not feel that he needed any more 
treatment.  In his appeal, he alleged that his psychiatric 
symptoms were of such severity that he needed medication; the 
VAMC records, however, indicate that he was on medication, 
but that he discontinued it, stating he did not need it.

While the Board acknowledges that the veteran has some 
difficulty in establishing effective social relationships due 
to his isolation and experiences disturbances of motivation 
and mood, a 30 percent disability evaluation takes these 
symptoms into consideration.  Specifically, the 30 percent 
disability rating accounts for symptoms of depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  Additionally, the evidence 
in this case shows that while the veteran has difficulties 
with relationships, he has been able to establish and 
maintain relationships as evidenced by his long-term 
relationship with his girlfriend and his prolonged period of 
employment prior to retirement.  Also, he is not totally 
isolated, since he apparently engages with others on an 
almost daily basis at a local veterans' organization and has 
a live-in girlfriend.  Since a 30 percent rating takes into 
consideration these factors, the Board is of the opinion that 
a disability rating of 30 percent more nearly approximates 
the veteran's current symptomatology.  Nonetheless, should 
the veteran's disability picture change in the future, the 
veteran may submit additional evidence which may qualify him 
for the assignment of a higher rating. See 38 C.F.R. § 4.1.  

C.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied in this case 
by virtue of a letter sent to the veteran in April 2003.  The 
Board acknowledges that this letter informed the veteran of 
the evidence necessary to establish entitlement to service 
connection for hearing loss and PTSD, not the evidence 
necessary to substantiate his claim for a higher rating 
evaluation for these disabilities.  However, since the 
veteran raised these increased rating issues in his Notice of 
Disagreement following the grant of service connection, 
further notice of the VCAA does not appear to be required 
according to an opinion from the VA General Counsel. See 
VAOPGCPREC 8-2003 (Dec. 22, 2003) ("if, in response to notice 
of its decision on a claim for which VA has already given the 
Section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, Section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue").  The 
Board is bound in its decisions by the precedent opinions of 
the Chief Legal Officer of the VA. 38 U.S.C.A. § 7104(c); 38 
C.F.R. § 20.101(a).

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).   The April 2003 letter 
advised the veteran what information and evidence was needed 
to substantiate the claims and of his/her and VA's respective 
duties for obtaining evidence.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  In addition, by virtue of the rating decision on 
appeal and the Statement of the Case (SOC), the veteran was 
provided with specific information as to why his service-
connected disabilities were assigned the particular rating 
they were and of the evidence that was lacking for an 
increased rating.  

The RO's April 2003 letter did not specifically tell the 
claimant to provide any relevant evidence in his possession.  
However, the Board finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claims.  There is no allegation from the veteran that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of this claim.  When considering the 
notification letter, the rating decision on appeal and the 
SOC, as a whole, the Board finds that the veteran was aware 
that it was ultimately his responsibility to give the VA any 
evidence pertaining to these claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements discussed in Pelegrini II.  Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file, as are post-service VA treatment records.  The veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded two medical examinations to obtain 
opinions as to whether, and to what extent, his hearing loss 
condition could be directly attributed to service and whether 
he had PTSD related to service.  Those examinations also 
included findings concerning the severity of the now service-
connected disorders.  

Where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2004).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's hearing 
loss disorder or PTSD since he was last examined.  The 
veteran has not reported receiving any recent treatment 
(other than at VA, which records were obtained), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
In fact, as noted above, he discontinued psychiatric 
treatment in late 2003.  The Board concludes there is 
sufficient evidence to rate the service-connected conditions 
fairly.  

The Board finds that the VA satisfied its duties to inform 
and assist the veteran at every stage of this case.  
Therefore, the Board considering the merits of the claims in 
this decision has not prejudiced the veteran.




ORDER

An initial increased rating in excess of 10 percent for 
bilateral hearing loss is denied.  

An initial increased rating in excess of 30 percent for post-
traumatic stress disorder is denied. 

  

	                        
____________________________________________
	MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


